Ingraham, J.
The question presented in this case is whether the fee of the Bloomingdale road was included within the property conveyed by a certain deed made by Apthorp and wife to William Jauncey and Mary Jauncey, dated August 6, 1799, and a certain deed made by Apthorp and others to John Shaw, dated July 19, 1799. We have held in the case of Holloway v. Delano, 18 N. Y. Supp. 700, (action No. 1, decided herewith,) that the description in these two deeds includes the road in front of the premises conveyed, and that, therefore, the plaintiff showed no title in the property, and the complaint should have been dismissed for the reasons stated in that opinion. The judgment in this case must be reversed, and a new trial ordered, with costs to appellant to abide the event.